7Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 22 and 23, it is unclear to which angle and which ranges the claims are referring to.	Such claimed ranges are not recite or specified to convey to a skilled artisan that such specific angle ranges are the same as claimed.  
	It is unclear to what 30-40 degrees and/or 33-37 degrees, between the back legs and a support surface are measured in regard to the claimed angle range of claim 1 . To which angle such position of the range of claims 22 and 23 measured, i.e. between the front and back legs comparing to a back legs and a support surface?  
	Also the claims are recites as dependent from claim 1 which recites as “a reusable shooting target”, whereas the claims, each, recites as “the shooting target system” and refers to the system in line 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, 20 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulp US 3,575,415 (“Fulp”) in view of Kuyl US 2011/0068538 (“Kuyl”) OR in the alternative further in view of Lee US 2014/0131950 (“Lee”).
As per claim 17, Fulp discloses a target system (system 10)(Figs. 1-3; 1:61-3:5), comprising: 
10), comprising a plurality of rotary targets, each rotary target comprising a target plate section having a bottom end, a top end, a front end, and a back end, and a pivot section, the top end of the target plate section fixedly or removably attached to the pivot section, and the front end and the back end of the target plate section are substantially flat (ball retaining pockets/targets 20 rotatable upon ropes 24; each target includes a plate/sheet material face 23; whereas each target/ball pocket 20 includes a hemmed loop 22  to rotate upon corresponding rope 24)(Figs. 1 and 3; 1:61-2:7), 
a plurality of crossbars, each crossbar comprising a first end, a body portion, and a second end (construed as ropes 24 each comprising a first and second ends to support the targets 20 while connected to frame 10/12)(Figs. 1 and 3; 1:67-2:7), 
two front legs, each individual front leg comprising a bottom end, a body portion, and a top end (two front of upstanding side rails 12)(Figs. 1 and 2; 1:59-66), and 
a plurality of back legs, each individual back leg comprising a back end, a body portion, and a front end (slopped back legs of rearward support frame 40)(Figs. 1 and 2; 2:32-40); 
	, wherein the plurality of rotary targets (20/23) define an upper end and a lower end (Figs.1- 3), the upper end being defined by the top end of a topmost target plate section and the bottom end being defined by the bottom end of a bottommost target plate section (Figs. 1 and 3).
	With respect to the device is a reusable shooting target as cited in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Also, with respect to “a reusable shooting target” as discussed above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Absent any specific structure claimed Fulp’s target is fully capable to be a reusable shooting target as projectile suitable to be shoot at.
	Fulp is not specific regarding and a bullet-resistant shield attached to the reusable shooting target and configured to protect the two front legs by preventing bullets from hitting and damaging such front legs; wherein the shield extends along, and protects, the two front legs from a point above the upper end of the plurality of rotary targets to a point below the lower end of the plurality of rotary targets. 
	However, in a similar field of target devices, Kuyl discloses a bullet-resistant shield attached to the reusable shooting target and configured to protect the two front legs by preventing bullets from hitting and damaging such front legs; wherein the shield extends along, and protects, the two front legs from a point above the upper end of the plurality of rotary targets to a point below the lower end of the plurality of rotary targets (construed as target frame window 30 includes a T top cover 34 and T legs 32; to cover and protect target device 10)(Figs. 1-3 (note in particular the T structure of elements 32 and 34 as cover, protecting means) in conjunction to [0020]-[0022];see also [0042] regarding the use of steel or any durable material in forming such target to include the cover protect means (i.e. window frame 30 formed by elements 32 and 34).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fulp’s device to include a bullet-resistant shield attached to the reusable shooting target and configured to protect the two front legs by preventing bullets from hitting and damaging such front legs; wherein the shield extends along, and protects, the two front legs from a point above the upper end of the plurality of rotary targets to a point below the lower end of the plurality of rotary targets  as taught by Kuyl for the reason that a skilled artisan would have been motivated by in combining prior art elements according to known methods to yield predictable results use such structure and material (i.e. steel,  other durable and impact resistant materials, e.g. Kuyl’s [0042]) thus providing cover to protect/shield the target to sustain large impacts from projectiles.  
	In addition, the examiner construed Fulp’s ropes as crossbar, according to the plain and ordinary meaning of the term “crossbar”.  The online Merriam-Webster defines “crossbar” as---a transverse bar or stripe--
	Accordingly, Fulp’s ropes are a transverse stripes and in the broadest and most reasonable manner construed as crossbars.
	However, if there is any doubt regarding such interpretation, the examiner notes that Lee discloses target, 51-53 is pivotally attached to a crossbar 58; whereas target 57 to crossbar 60(Fig. 7 in conjunction to Fig. 5 and pars. [0035] and [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fulp’s ropes as crossbars as taught by Lee for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another while forming a target device having known means to support a plurality of targets as crossbars. 
	As per claim 18, with respect to wherein the shield includes a body that extends along the two front legs, a plate, and two support rods, each of the two support rods connected to the body by the plate, the examiner construed the frame window 30 with the top T cover 34 and the T legs/covers 32 as such structure, configure to shield the frame 10 of Fulp. That is, T cover 34 (of Kuyl, Figs. 1-3) configure to shield top rail 14 (of Fulp’s Fig. 1); whereas T covers/legs 32each configure to shield front legs side rails 12(of Fulp).   
	Although the prior art is not specific regarding wherein each of the two front legs has a hollow space at the top, , and wherein the two support rods are removably attached to the reusable shooting target by each fitting within the hollow space at a corresponding top of each of the two front legs, a skilled artisan would have appreciated that any connection means between the shield and the frame/legs would have been nothing more than a use of known means to insure the shield is firmly and securely attached thereto to protect and shield the target form large impact from projectiles. 
	As per claim 20, with respect to wherein the shield is in the form of an upside down "U" as seen from a front thereof so as to cover an uppermost crossbar, of the plurality of crossbars, and the front legs from the point above the upper end of the plurality of rotary targets to the point below the lower end of the plurality of rotary targets, as best seen in Figs. 1 and 3 the T elements 34-32 forming a U shape to provide the frame window.  As mentioned above, the T cover 34 (of Kuyl, Figs. 1-3) configure to shield top rail 14 (of Fulp’s Fig. 1); whereas T covers/legs 32 each configure to shield front legs side rails 12(of Fulp).   
 	As per claim 24, with respect to wherein the shield includes a substantially vertical body that extends along the two front legs, immediately in front of the two front legs, from the point above the upper end of the plurality of rotary targets to the point below the lower end of the plurality of rotary targets, construed as the T covers/legs 32  which are connected to the cover T 36 construed as such vertical body. As mentioned above, the T cover 34 (of Kuyl, Figs. 1-3) configure to shield top rail 14 (of Fulp’s Fig. 1); whereas T covers/legs 32 each configure to shield front legs side rails 12(of Fulp), i.e. the vertical body.
Allowable Subject Matter
Claims 1-6, 8-10, 12-13, 15-16 and 21 allowed.
The following is a statement of reasons for the indication of allowable subject matter the closes prior art to Fulp, Lee and Kuyl alone in combination does not disclose or suggest all the limitations of device of independent claims 1 and 21 to be render as an obvious modification thereof.  In particular the examiner acknowledged that the closes prior art is not specific regarding a reusable shooting target that comprising 
	a plurality of rotary targets, each comprising a target plate section and a pivot section; wherein a top edge/end of the target plate section is attached to the pivot section and extends downward directly beneath the pivot section;
	a plurality of crossbars and each crossbar supporting a tier of rotary targets; two or more vertical front legs and a plurality of sloped back legs,
	wherein the rotary targets, the crossbars, the vertical front legs, and the sloped back legs together form a reusable firearms shooting target;  
	wherein the pivot section of each rotary target and the crossbar to which the pivot section is attached are together adapted such that when hit with a bullet the rotary target spins around an axis aligned with the respective crossbar to which the rotary target is attached, and wherein; wherein the rotary targets adjacent to each other on an individual crossbar are separated from one another by a first distance that is less than 0.500 inches; and the rotary targets comprise at least one bullet-resistant material, as claimed within the device of claim 1 and claim 21.
Response to Arguments
Applicant’s arguments, see pages 11-23 and pages 27-37, filed 9/17/2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1 and 21 under 35 USC 103 has been withdrawn. 
Applicant's arguments, with respect to the rejection of claims 22 and 23 under 35 USC 112 and claim 17 under 35 USC 103, filed 9/17/2021 have been fully considered but they are not persuasive.
In regard to the rejection of claims 22 and 23 under 35 USC 112
	Applicant has not provide any arguments nor evidence that the claimed range of 30-40 degrees (claim 22) or 33-37 degrees (claim 23), where actually part of the original disclosure.  As discussed above, since there is no disclosure to such angle ranges, it is unclear if the 40-70 degrees, between the front legs and back legs, is related to an angle between a surface to a back legs. What and where are such measurements as claimed?  
In regard to the rejection of claim 17 under 35 USC 103
In regard to Fulp’s target not “substantially flat”
	It seems as applicant argued much more that he claimed.  The claim define the target as “substantially flat”(line 6).  Thus, the term “substantially”, is broadly construed as “greatly, considerably, extensively, largely”, and etc..  It is clearly shown (e.g. Fig. 3 which also reproduce hereinafter) that Fulp’s target 20 are greatly, considerably, extensively, largely, and flat, thus “substantially flat” as claimed.

    PNG
    media_image1.png
    980
    799
    media_image1.png
    Greyscale
   
In regard to the modification of Fulp by the teachings of Lee
	On page 24 applicant argued that Fulp’s ropes/strips 24 can’t be construed as the claimed crossbar, and the proposed modification of Fulp and Lee failed to establish a prima facie case of obviousness.
	The examiner respectfully disagrees.
	First, the examiner maintains his position that in the broadest and most reasonable manner, Fulp’s elements/ropes/stripes can be construed as the “claimed crossbars”.
	As set above, the online Merriam-Webster defines “crossbar” as---a transverse bar or stripe-- Thus, the stripes, strips, bands, lines, ropes 24 of Fulp are fully capable to be such crossbars as claimed. 
	In that regard it is noted that it has been held that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).
	Accordingly, since no apparent structure was claimed in regard to the “crossbars” the examiner, in the broadest and most reasonable manner” according to the plain and ordinary meaning of the term “crossbar” construed such elements, stripes, strips, bands, lines, ropes as the claimed crossbars. 
	Second, applicant’s arguments with respect to the proposed modification are applicant’s own conclusions not based upon the teachings of the prior art nor what such modification would have been suggested to those of ordinary skill in the art.
	As stated above” it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fulp’s ropes as crossbars as taught by Lee for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another while forming a target device having known means to support a plurality of targets as crossbars.”
	As it has been held by the Court the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, as stated by the examiner, according to the teachings of Fulp and Lee, it is clear that modifying the elements/ropes of Fulp according to the 
teachings of Lee, would have resulted in an advance and enhance target that including known and ready available supporting means, in the form of crossbars to supports a plurality of target thereon as suggested by Fulp and Lee.   
	The examiner is much puzzled by applicant’s arguments regarding the “springs” which are clearly has nothing to do with the ropes, as means for supporting the target thereon, and are not related to the support of the target 20 by ropes 24.  Fulp’s device with crossbars (as taught and suggested by Lee) would have performed the same, as a target device including a plurality of targets supported thereupon.
In regard to Kuyl’s not a bullet resistant shield for the front legs
	On pages 26 and 27 of his arguments applicant discussed the reference to Kuyl and stated that what the examiner construed as “protective shield for the front legs” are not as such.
	The examiner respectfully disagrees and further asserts that such arguments are taking the teachings of the references to Fulp AND Kuyl out of context as a whole, combine, complete, target device.
	In that regard as it has been held one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”).
	As the Court established a framework to determine obviousness, as it is not “pick and choose element” to argue that “one prior art element cannot fit-plug” within the other reference.  No, the obviousness analysis is based upon what such teachings would have suggested to those of ordinary skill in the art.
	Now, attention to Kuyl.  Kuyl discloses a bullet-resistant shield attached to the reusable shooting target and configured to protect the two front legs by preventing bullets from hitting and damaging such front legs; wherein the shield extends along, and protects, the two front legs from a point above the upper end of the plurality of rotary targets to a point below the lower end of the plurality of rotary targets (construed as target frame window 30 includes a T top cover 34 and T legs 32; to cover and protect target device 10)(Figs. 1-3 (note in particular the T structure of elements 32 and 34 as cover, protecting means) in conjunction to [0020]-[0022];see also [0042] regarding the use of steel or any durable material in forming such target to include the cover protect means (i.e. window frame 30 formed by elements 32 and 34).
	Thus, it is clear that such elements are bullet resistant shield.
	As stated above” it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fulp’s device to include a bullet-resistant shield attached to the reusable shooting target and configured to protect the two front legs by preventing bullets from hitting and damaging such front legs; wherein the shield extends along, and protects, the two front legs from a point above the upper end of the plurality of rotary targets to a point below the lower end of the plurality of rotary targets  as taught by Kuyl for the reason that a skilled artisan would have been motivated by in combining prior art elements according to known methods to yield predictable results use such structure and material (i.e. steel,  other durable and impact resistant materials, e.g. Kuyl’s [0042]) thus providing cover to protect/shield the target to sustain large impacts from projectiles.  
	As discussed above, it has been held by the Court that the expectation of some advantage is the strongest rationale for combining references.  It is clear that combining the teachings of Kuyl to protect Fulp’s front legs results in enhance target device that is including a cover to protect/shield the target to sustain large impacts from projectiles.  
	The examiner is unclear how one of ordinary skill in the art would have not appreciated or not been motivated to include a shield, a protective means (as taught and suggested by Kuyl) within the target device of Fulp that clearly would have enhanced the use of the target device as stated above.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/17/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711